UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6308


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LORENZO BUTTS, a/k/a Lorenza Butts, a/k/a Lorenzo Butts, Jr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:00-cr-00067-AWA-1)


Submitted: August 26, 2021                                   Decided: September 2, 2021


Before MOTZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Lorenzo Butts, Appellant Pro Se. Joseph Attias, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorenzo Butts appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. For the reasons

that follow, we vacate the district court’s order and remand for further proceedings.

       In 2001, after a jury trial, Lorenzo Butts was convicted of conspiracy to distribute

and possess with intent to distribute 1000 grams or more of heroin and 5000 grams or more

of cocaine, participating in a continuing criminal enterprise (CCE) used to distribute

controlled substances, 2 counts of opening and maintaining any place to distribute and use

controlled substances, possession with intent to distribute 500 grams or more of cocaine,

possession with intent to distribute 100 grams or more of heroin, 2 counts of possession

with intent to distribute heroin, 2 counts of possession with intent to distribute cocaine, 5

counts of possessing, using, and carrying a firearm in furtherance of a drug trafficking

crime, and being a felon in possession of a firearm.

       At sentencing, the district court overruled Butts’ objection and assigned Butts an

adjusted offense level of 43 because the court found by a preponderance of the evidence

that two victims were killed during the course of the conspiracy under circumstances that

would constitute murder under 18 U.S.C. § 1111. See U.S. Sent’g Guidelines Manual

§ 2D1.1(d) (2000) (cross-referencing USSG § 2A1.1). Butts’ Guidelines range was life.

Butts received a life sentence for the CCE conviction, several concurrent sentences for the

underlying substantive convictions, and 1260 months’ imprisonment for the five counts of



                                             2
using a firearm in furtherance of a drug conspiracy, to run consecutively to the life

sentence. The court withheld imposing a sentence for the drug conspiracy conviction.

       In August 2020, Butts filed his pro se motion for compassionate release because he

believed he was at risk of severe illness in light of his age and advanced kidney disease if

he contracted COVID-19. Butts also claimed that the sentence stacking utilized for the 18

U.S.C. § 924(c) convictions, which is no longer permissible after passage of the First Step

Act, was an extraordinary and compelling reason to reduce his sentence. Butts’ assigned

counsel supplemented Butts’ motion by notifying the district court that Butts is on path to

be diagnosed with end-stage renal disease and will likely require dialysis three times a

week. The Government opposed Butts’ motion.

       The district court recognized that it could consider any extraordinary and

compelling reason Butts might raise in his motion, including the length of his sentence that

may be disparately long after enactment of the First Step Act. The court also recognized

that it must consider the applicable 18 U.S.C. § 3553(a) sentencing factors even if Butts

established extraordinary and compelling reasons for his release.

       In finding that the § 3553(a) sentencing factors did not warrant Butts’ release, the

district court noted that Butts’ offenses were egregious and that Butts still presents a danger

to the community. The court also noted that Butts was attributed with either murdering or

ordering the murder of four individuals during the course of the drug conspiracy. The court

also highlighted Butts’ lengthy criminal history, which included prior convictions for

murder and a firearm offense. Additionally, the court found that Butts had served an

inadequate percentage of his sentence and that he had recently acquired some prison

                                              3
infractions.   The court described Butts’ rehabilitative efforts as commendable, but

determined that those efforts did not outweigh the § 3553(a) sentencing factors, particularly

the seriousness of the offenses, the need to protect the public and promote respect for the

law, and to afford specific deterrence.

       A district court may reduce a term of imprisonment if “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). We review

a district court’s ruling on a motion for compassionate release for abuse of discretion.

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). A district court abuses its

discretion when it “act[s] arbitrarily or irrationally,” “fail[s] to consider judicially

recognized factors constraining its exercise of discretion,” “relie[s] on erroneous factual or

legal premises,” or “commit[s] an error of law.” United States v. High, 997 F.3d 181, 187

(4th Cir. 2021) (internal quotation marks omitted).

       Even if the district court finds extraordinary and compelling reasons for early

release, the court must consider the 18 U.S.C. § 3553(a) sentencing factors “to the extent

that they are applicable” in deciding whether to exercise its discretion to reduce the

defendant’s term of imprisonment. 18 U.S.C. § 3582(c)(1)(A). “Those factors include ‘the

nature and circumstances of the offense’; ‘the history and characteristics of the defendant’;

‘the need to avoid unwarranted sentence disparities’; and the need for the sentence to

‘provide just punishment,’ ‘afford adequate deterrence,’ ‘protect the public,’ and ‘provide

the defendant with . . . training, medical care, or other correctional treatment in the most

effective manner.’” High, 997 F.3d at 186 (quoting 18 U.S.C. § 3553(a)).



                                              4
       In considering Butts’ offenses, the district court stated that Butts “was found guilty

by a jury to multiple counts of the Superseding Indictment relating to his leadership in a

drug trafficking conspiracy. Three of these counts were for murder in furtherance of the

drug conspiracy.” (PACER No. 287 at 1 (citations omitted)). This finding is in error.

Butts was neither convicted nor charged with murder. As noted, however, the sentencing

court found Butts was responsible for two murders during the course of the conspiracy. In

determining the sentence, a court can consider uncharged conduct, such as the murders in

this case, “as long as that conduct is proven by a preponderance of the evidence.” United

States v. Grubbs, 585 F.3d 793, 799 (4th Cir. 2009). But here, the court incorrectly found

that Butts’ convictions included three counts of murder in furtherance of a drug trafficking

crime. * We will not presume how the court would have resolved Butts’ motion for

compassionate release had it relied on the correct factual premise that Butts was found

accountable for two murders by a preponderance of the evidence.

       Accordingly, we vacate the district court’s order and remand for further

proceedings. We express no view on whether the applicable § 3553(a) sentencing factors

warrant Butts’ release. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                             VACATED AND REMANDED




       *
           We note that Judge Allen did not preside over Butts’ sentencing.

                                              5